Citation Nr: 1211244	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran had a hearing before the RO in September 2007 and the transcript is of record.

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDING OF FACT

The Veteran's hepatitis clearly and unmistakably pre-existed service and was not permanently aggravated beyond the natural progression of the disease by any incident of his military service.


CONCLUSION OF LAW

The Veteran's hepatitis pre-existed his military service and was not aggravated by any incident of his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in September 2006.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran was given an appropriate VA examination in December 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

At a September 2007 RO hearing, the Veteran answered "yes" to his representative's question as to whether he was diagnosed with hepatitis in 1972, prior to entering service.  The Veteran further testified that he did not have any flare of or receive any treatment for hepatitis in service.  He indicated that he was not aware that he "really had hepatitis, other than, the, I guess the virus," until six months to a year after service when he attempted to donate blood and was told he had hepatitis. 

He reported at a December 2010 VA examination that prior to his military service, he "never missed a party" and used a lot of drugs, to include intranasal drugs and intravenous drugs.  In contrast, he does not recall or identify any similar risk factors in the military.  He denies sharing razors or toothbrushes in the military.  The Veteran recounted the same history to the examiner of learning he had hepatitis when he attempted to donate blood after service.  

The Veteran's service treatment records reflect that on the Report of Medical History portion of his January 1974 enlistment physical examination, he answered "don't know" with regard to whether he had a history of jaundice or hepatitis.  There is no discussion of hepatitis in the examination report, and it is noted that serological tests were "non reactive."  There was no diagnosis of hepatitis in service.  On the Report of Medical History portion of his separation examination in April 1977, the Veteran answered "yes" to the question of whether he had a history of jaundice of hepatitis."  The examiner at that time noted that the Veteran "has hepatitis agent, notice 1972, NCNS."  A rapid plasma regain (RPR) test was noted to be non reactive.

After service, the Veteran's VA outpatient treatment records note the Veteran's diagnosis of hepatitis C.  In June 2004, the nurse noted the Veteran's tattoos as a risk factor, but otherwise did not comment on etiology.  

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, although the Veteran indicated he was unsure whether he had a history of hepatitis on his enlistment form, the enlistment examiner found no significant defects.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.   Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Board finds significant evidence to rebut the presumption of soundness with respect to hepatitis.  As indicated above, although the Veteran's enlistment examination did not diagnose the Veteran with hepatitis, he self-reported at that time that he did not know whether he had a history of jaundice or hepatitis.  The report of an April 1977 physical examination, signed by 3 physicians, included the finding "has hepatitis agent, notice 1972, NCNS."  While he was not aware of his hepatitis infection until he tested positive while attempting to donate blood after the military, the physicians at that time determined his hepatitis dated back to 1972, prior to his military service.  At the September 2007 RO hearing, he testified that he was aware that he had been diagnosed with hepatitis in 1972, prior to service, and that he did not experience any flares of that condition in service.  At the December 2010 VA examination he conceded a history of high-risk behavior prior to his military service, to include intranasal and intravenous drug use.  

The December 2010 VA examiner opined that the evidence of record "clearly and unmistakably shows" that the Veteran's hepatitis C pre-existed his entry in to active-duty.  The examiner's opinion was based on a thorough examination, a complete review of the claims folder and the Veteran's own contentions.  The examiner pointed out that the Veteran self-reported high-risk behavior before service, the service treatment records included the notation (signed by 3 examiners) that the Veteran had the hepatitis agent in 1972, "no complications, no sequelae" and he denied any specific in-service risk factors.  

The Board finds that the Veteran's hepatitis clearly and unmistakably preexisted service based on his own testimony that he was told he had hepatitis in 1972 prior to service; the notation on the April 1977 in-service examination that the hepatitis agent was noted in 1972; his self-report at the December 2010 VA examination of high risk behavior before service; and the December 2010 VA examiner's conclusion that hepatitis clearly and unmistakably preexisted service.

The only evidence indicating that the Veteran may not have had hepatitis prior to entering service is his own statement on the enlistment examination that he "did not know" whether he had a history of jaundice or hepatitis.  His subsequent statements, both as sworn testimony at the RO hearing and as made to the December 2010 VA examiner, are to the contrary.

The Board also finds that the hepatitis was clearly and unmistakably not aggravated by service.  Service treatment records are silent for any related complaints or treatment and the Veteran specifically reported that he did not receive any treatment or experience any flares of hepatitis in service.  The December 2010 VA examiner concluded that the condition was clearly and unmistakably not aggravated by service because the April 1977 examiners specifically noted there were no sequelae from the hepatitis agent noted in 1972.  

After service, although the Veteran's VA outpatient treatment records note a history of hepatitis C, the Veteran has not undergone significant treatment for his hepatitis C.  The Veteran has never been hospitalized for hepatitis C and the Veteran is not currently receiving any treatment for his hepatitis C.

The Board finds the examiner's opinion persuasive.  It is based on a thorough physical examination and a complete review of the claims folder.  Also compelling, no competent evidence has ever linked the Veteran's hepatitis C to any incident of his military service or otherwise disagreed with the December 2010 VA examiner's opinion.

The Board has considered the Veteran's testimony and other submitted statements.  The Veteran candidly concedes he engaged in high-risk behavior prior to his military service, but that he did not know he had hepatitis until after his military service.  To the extent the Veteran himself is opining that his hepatitis C was incurred in or aggravated by service, the Board does not find his opinion probative as he lacks the medical training to offer an opinion with regard to etiology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991).

For that reason, the Board finds the December 2010 VA examiner's opinion more probative.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In short, the evidence outlined above indicates the Veteran's hepatitis clearly and unmistakably pre-existed and was not aggravated by his military service.  The presumption of soundness is rebutted.  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Based on the totality of the evidence of record, including the service treatment records and the VA examination, the Board finds that the evidence clearly indicates that the Veteran's pre-existing hepatitis did not undergo any permanent worsening during service.  In addition, the evidence of record does not contain any competent medical opinion finding any such aggravation.  The lack of any evidence of current symptoms is itself evidence which also clearly indicates that the pre-existing disorder was not permanently aggravated by service. 

Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis, on the basis of aggravation.  For that reason, the Board concludes the Veteran's claim must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


